Citation Nr: 0948920	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability prior to November 14, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Huntington, Virginia, which increased the evaluation of 
the Veteran's low back disability from a 10 percent rating to 
a 20 percent rating as of December 13, 2004.  This claim is 
now under the jurisdiction of the St. Petersburg, Florida RO.  

During the pendency of the appeal, an increased evaluation 
from 20 percent to 40 percent was granted by a January 2009 
rating decision.  This increase is effective November 14, 
2008, the date a VA examination showed an increase in 
severity of the Veteran's low back disability.  In a March 
2009 statement, the Veteran stated that he agreed with the 40 
percent rating assigned for his low back disability, but 
disagreed with the effective date of November 14, 2008, for 
that evaluation.  The Veteran stated that the 40 percent 
rating should be effective December 2004, the date of his 
claim for an increased rating.  Accordingly, the issue of an 
evaluation higher than 40 percent is not on appeal as the 
Veteran has expressed satisfaction with that evaluation.  The 
only issue before the Board is whether the Veteran is 
entitled to a rating in excess of 20 percent from December 
13, 2004 to November 13, 2008, which is synonymous with the 
matter of whether the Veteran is entitled to an effective 
date prior to November 14, 2008, for a 40 percent rating.  
See AB. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that 
where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal).

In October 2009, the Veteran testified at a Travel Board 
hearing at the St. Petersburg, Florida RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the file.



FINDINGS OF FACT

1.  Prior to November 14, 2008, the Veteran's service 
connected low back disability has been manifested by pain 
radiating to his left leg and forward flexion to 35 degrees.  

2.  Prior to November 14, 2008, the Veteran's low back 
disability does not involve any neurological complications. 

3.  Prior to November 2008, the Veteran has had no 
incapacitating episodes within the meaning of VA law. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
low back disability are not met prior to November 14, 2008.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the Veteran's claim, a 
January 2005 letter informed the Veteran that the evidence 
must show that his disability has gotten worse, and notified 
the Veteran of his and VA's respective duties to obtain 
evidence in support of his claim.  However, no further notice 
was provided in this letter as to how to substantiate a claim 
for an increased rating.  A letter sent to the Veteran in 
October 2008 informed the Veteran that a disability rating 
from 0 to as much as 100 percent is assigned by using a 
schedule for evaluating disabilities, and that VA considers 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact upon employment 
and daily life.  The letter also provided examples of the 
types of evidence the Veteran could submit in support of his 
claim, and VA's and the Veteran's respective duties for 
obtaining such evidence.  Finally, the letter provided notice 
regarding the specific rating criteria pertaining to the 
Veteran's low back disability.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claim, 
the Veteran had ample opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a supplemental statement of the case issued 
in January 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), overruling that 
decision insofar as it required notice of the rating criteria 
specific to the veteran's case and notice regarding the 
impact of the disability at issue on daily life.  See 
Vazquez-Flores v. Shinseki 580 F.3d 1270 (Fed. Cir. 2009).  
Nevertheless, the notice provided to the Veteran in this case 
fully complied with Vazquez-Flores. The Board finds that the 
duty to notify has been satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  This requirement was rescinded by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
February 2005 and November 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, neither examination indicates that the 
Veteran's medical records or claims file were reviewed, and 
thus both examinations were deficient in that respect.  See 
id.  Whether prejudicial harm exists requires case-specific 
application of judgment, based upon examination of the 
record.  Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 
(2009).  Thus, the Board must consider the specific facts of 
the veteran's case to determine whether he has actually been 
prejudiced by any error in the examinations.  Ultimately, the 
determination is whether the error affected the "essential 
fairness" of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Here, the Board finds that the fact that the Veteran's claims 
file was not reviewed in either examination did not prejudice 
the Veteran's claim.  The Veteran's low back disability was 
rated as 40 percent disabling based on the November 2008 
examination, and the Veteran is satisfied with that 
evaluation.  Thus, no prejudice exists with respect to the 
November 2008 examination as it did not negatively affect the 
outcome of the Veteran's claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  With respect to 
the February 2005 VA examination, the Board notes that when 
an increased rating is at issue, it is the prevent level of 
the Veteran's disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the 
examiner's task was to evaluate the Veteran's low back 
disability as it manifested during the time of the 
examination, and not to render an opinion as to the etiology 
of the Veteran's low back disability.  Notably, the examiner 
recorded a detailed history of the low back disability as 
reported by the Veteran, thoroughly examined the Veteran, 
including conducting range of motion tests, and had an X-ray 
study done of the Veteran's spine.  The Board notes that the 
rating criteria for evaluating disabilities of the spine are 
essentially based on ranges of motion, as will be discussed 
below.  There is no reasonable possibility that a review of 
the Veteran's claims file would alter the examiner's findings 
regarding the Veteran's ranges of motion or functional 
limitations due to pain, weakness, or instability at the time 
of the examination, as these findings required a physical 
examination of the Veteran.  Thus, the Board finds this 
examination is more than adequate to evaluate the Veteran's 
low back disability in terms of the rating criteria and that 
no prejudice exists.  See id.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's low back 
disability since he was last examined in November 2008.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  Moreover, the Veteran does 
not dispute the current rating of his low back disability, 
but rather contends that it should also be effective from 
December 2004 to November 2008.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.  

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 20 percent from December 13, 2004 to November 13, 
2008.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted for that time period.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 58.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran's low back disability has been rated under 
Diagnostic Code (DC) 5242 in 38 C.F.R. § 4.71a (2009).  The 
rating schedule provides for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).  The evaluation of 
intervertebral disc syndrome will be discussed below.  The 
General Rating Formula provides the following ratings, in 
relevant part:

A 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is 
demonstrated.  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine.  Id.  
This is because the criteria "are meant to encompass and take 
into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine."  68 Fed. Reg. at 51,455 (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension."  See id., Note (5).  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

At a February 2005 VA examination performed in connection 
with this claim, the Veteran reported that he had chronic low 
back pain with radiation to the left lower extremity, which 
was aggravated by prolonged standing, walking, bending, 
stooping, and heavyweight lifting.  The Veteran stated that 
in the last 12 months he had been absent from work because of 
back pain one or two days every month for one day each time.  
However, there was no documentation that the Veteran's 
absence from work was based on a physician's recommendation.  
The Veteran denied any bowel or bladder dysfunction or 
constitutional symptoms.  The examiner noted that the Veteran 
walked briskly in the hallway without an assistive device and 
with normal gate and posture.  On examination, the Veteran 
was able to walk on heels and toes and squat.  There was no 
localized tenderness or spasm of the lumbosacral spine.  
Forward flexion was limited to 35 degrees, extension to 10 
degrees.  Right and left lateral flexions were 15 degrees 
each, and left and right rotations were limited to 20 degrees 
each.  Based on these reported ranges of motion, the Board 
finds that the Veteran's combined range of motion was 115 
degrees.  Sitting and supine straight leg raises were 
negative, although on supine straight leg raises the Veteran 
complained of back pain which did not radiate to a distal 
extremity.  There was no motor weakness, atrophy or radicular 
neurological deficit present.  There was no evidence that 
repetitive movement of the lumbar spine caused increased pain 
or further decreased range of motion.  There was also no 
evidence of additional limitation due to incoordination, 
weakness, flare-ups or lack of endurance after repetitive 
motion.  Finally, there was no evidence of an adverse impact 
on employment or activities of daily living. 

A May 2005 MRI revealed the same findings as the February 
2003 MRI, except that the left neural foramen was found to be 
almost completely obliterated.  There was also a tiny 
peripheral annular tear in the posterior aspect of the L5-S1 
disc bulge without evidence of any extrusion or protrusion of 
disc material.  

At the October 2009 Board hearing, the Veteran testified that 
the pain in his low back is a 7 or 8 on a scale of 1 to 10.  
The Veteran stated that he cannot bend and run as he used to.  
He also could not stand or sit for a long period of time.  
The Veteran stated that he had these limitations for years.  
Activities such as climbing up a ladder increased the pain.  
The Veteran stated that in his occupation he repairs X-ray 
machines.  The Veteran did not do any heavy lifting due to 
company policy.  The Veteran's back disability made traveling 
for his job difficult, as it was painful to sit for a long 
period of time while driving.  The Veteran had to take 
prescription pain medication to control his symptoms.  The 
Veteran stated that he took a day off from work "here and 
there" in order to rest, and then went back to work.  He 
specified that he was absent from work at least two or three 
days a month.  He stated that he could not afford to miss 
more time than that, and therefore continued working.  

Based on the above evidence, the Board finds that a rating 
greater than 20 percent is not warranted prior to November 
14, 2008.  The February 2005 VA examination shows that the 
Veteran had forward flexion of the thoracolumbar spine that 
was greater than 30 degrees but less than 60 degrees, and a 
combined range of motion that was greater than 60 degrees but 
less than 120 degrees.  See 38 C.F.R. § 4.71a (DC 5242).  
Thus, a 20 percent rating is warranted based on the general 
rating criteria prior to November 2008.  See id.  However, 
there is no evidence of forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine to warrant an evaluation of 40 
percent prior to November 2008.  See id.  The first competent 
and objective medical evidence that the Veteran meets the 
criteria for a 40 percent evaluation is the November 14, 2008 
VA examination, in which the Veteran's forward flexion was 
noted to be limited to 10 degrees.  See id.  Thus, there is 
no objective medical evidence indicating that a rating higher 
than 20 percent is warranted based on range of motion or the 
presence of ankylosis prior to November 14, 2008 for the 
Veteran's low back disability. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  In the February 2005 VA examination, the VA 
examiner found that there was no evidence that repetitive 
movement of the lumbar spine caused increased pain or further 
decreased range of motion.  There was also no evidence of 
additional limitation due to incoordination, weakness, flare-
ups or lack of endurance after repetitive motion.  Finally, 
there was no evidence of an adverse impact on the Veteran's 
employment or activities of daily living.  While the Veteran 
has consistently complained of pain, and testified at the 
Board hearing that he has difficulty standing or sitting for 
prolonged periods of time, running, bending, or climbing up 
ladders, the objective medical evidence reflects that there 
is no additional pain or limitation beyond that reflected in 
the range of motion tests.  Accordingly, an increased rating 
under DeLuca is not warranted for the period from December 
2004 to November 2008. 

Under the current schedule, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, DC's 
5235-5243, Note (1).

The Board finds that preponderance of the evidence shows that 
the Veteran does not have any associated objective neurologic 
abnormalities.  Specifically, the February 2005 VA 
examination report reflects that there was no motor weakness, 
atrophy or radicular neurological deficit present.  The Board 
finds that there is no objective medical evidence of a 
neurologic abnormality.  While the Veteran has stated that he 
has pain radiating to his left leg, tingling, and numbness, 
the medical evidence shows that it is not due to a 
neurological disorder.  The Veteran himself, as a layperson, 
does not have the medical training or expertise to diagnose a 
neurological disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the Board finds that an 
additional rating for associated neurologic abnormalities is 
not warranted. 

Because the Veteran has been diagnosed with degenerative disc 
disease, his disability of the low back can also be rated 
using the criteria for evaluating intervertebral disc 
syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  
Under DC 5243, intervertebral disc syndrome (pre-operatively 
or post-operatively) is to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (2009).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a Note (1).

The Board has reviewed the Veteran's claims file and cannot 
find evidence of prescribed bed rest.  The Veteran does 
complain of flare-ups and exacerbations that cause him to 
miss work two or three times a month.  However, these lack 
the necessary treatment by a physician to make them 
incapacitating episodes within the meaning of the regulation.  
As such, the Board finds that the Veteran has not had any 
incapacitating episodes within the meaning of DC 5243.  A 
higher rating based on the alternative ratings formula for 
intervertebral disc syndrome is not warranted.

The Board has considered the possibility of staged ratings.  
However, the Board finds the currently assigned ratings 
adequately reflect the status of the Veteran's disability.  
The November 14, 2008, VA examination constitutes the first 
competent, objective medical evidence that the Veteran's low 
back disability warrants a 40 percent rating based on his 
forward flexion of 10 degrees.  The evidence does not 
indicate that further staging is appropriate.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Generally, the degrees of 
disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2009).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995)  

The Board finds that the Veteran's low back disability does 
not warrant an extraschedular rating.  His reported symptoms 
are those contemplated by DC 5242.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  While the Veteran has stated that he has 
difficulty sitting, standing, or walking for long periods of 
time, running, bending, and climbing ladders, the Veteran has 
not submitted evidence indicating that his low back 
disability or the difficulties flowing from it constitute 
"such an exceptional or unusual disability picture . . . as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  For example, 
the Veteran has not shown that his disability has caused 
marked interference with employment or frequent periods of 
hospitalization.  Thus, the Board finds that the available 
schedular evaluations are adequate to rate this disability, 
and therefore referral for extraschedular consideration is 
not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability from December 13, 2004, to November 13, 2004, 
is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


